Citation Nr: 1502044	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for right knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2014 at the San Antonio VA office. 

The Veteran also claims to be unemployable as a result of his service-connected disabilities, which the Board construes as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issues of (1) entitlement to increased ratings for right and left knee disabilities, and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The claim of entitlement to an increased rating for service-connected lumbar arthritis has been raised by the record but is not on appeal.  See VA Form 21-4138, VBMS, receipt date July 16, 2014.  The Board does not have jurisdiction over this issue, and it is thus referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to his active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

Analysis

The Veteran contends that service connection is warranted for PTSD.  He asserts that his in-service stressor was a documented severe motor vehicle accident in which he was driving wherein there were fatalities.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

In this case, the severe motor vehicle accident is well-documented in the record.  The Veteran testified in detail as to the event surrounding the August 1972 accident and to the fact that he had a passenger killed.  His car was hit head-on by a drunk driver.  The Board notes parenthetically that the Veteran has been awarded service-connected disability compensation for physical consequences of the accident.  Consequently, the Board finds that his stressor is conceded.  

A September 1973 service treatment clinical record cover sheet notes diagnoses of left hip fracture, passive aggressive personality and alcohol abuse.  

The Veteran has a current medical finding of PTSD due to the accident dated in May 2010 as reflected in a detailed report from a psychologist from the Vet Center.  The report notes that the Veteran, "appears to have the symptoms of PTSD and depression and can benefit from treatment at the Frank Tejeda VA Outpatient Clinic where he has been referred."  He has been treated at the VAMC for PTSD noted to be related to the accident.  The Veteran also has a diagnosis of depressive disorder and anxiety disorder based on a history of trauma reported as the accident dated in February 2010.  Nonetheless, a March 2010 VA examination report reflects that the Veteran does not have PTSD or psychiatric disability due to the accident or otherwise due to service.  The examiner cited to the fact that the Veteran did not mention the accident until many years following service, in recent treatment records.  

The Board finds that the Vet Center report satisfactorily establishes current PTSD.  In this regard, both reports which document the presence of PTSD are detailed and based on a review of the record.  The evidence as to whether the Veteran has PTSD due to the accident is at least in equipoise.  Therefore, the Board concludes that the Veteran does in fact have current PTSD, and that it is linked to the in-service stressor of the automobile accident.

The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. § 5107 (West 2002); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for PTSD is granted.


REMAND

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran testified before the undersigned that his right and left knee disabilities have worsened since the most recent VA examination of the knees in March 2009.  He notes reduced range of motion due to pain as well as instability, causing problems on ladders and the decreased ability to get up when he bends over.  He experiences pain when moving from a sitting position out of his truck.  He has to limit his activities with his grandchildren due to the knee pain.  In light of the Veteran's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

The Veteran further testified that he is receiving Social Security Administration (SSA) disability benefits due to knee and low back disability.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA for relevant disabilities, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The AOJ should thus acquire a copy of these documents.

Additionally, it is apparent that the Veteran receives ongoing VA treatment for his knees.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, updated VA records should be sought on remand and associated with the claim.  

Finally, the Veteran has asserted that he is disabled due to his service-connected disabilities.  He is now not able to remain employed in the electrical field because of his service-connected disabilities, particularly his knees.  He also stated that symptoms that could be attributable to his now-service-connected PTSD, such as avoidance and memory loss, also affect his ability to work.  He thus seeks a TDIU.  See Rice, supra.  Appropriate development is thus required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.  

2.  Obtain from the Veteran the names and addresses of all medical care providers and/or facilities that have provided him with treatment for any of the service-connected disabilities.  After securing any necessary release(s), obtain those records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Obtain a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.

4.  Obtain all available treatment records dating since May 2014 from the Frank Tejeda VA Outpatient as well as any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records.

5.  Then, arrange for the Veteran to be afforded appropriate VA examination(s) by an examiner or examiners with sufficient expertise to determine the current degree of severity of his service-connected left and right knee disabilities, and the functional impairment of all his service-connected disabilities.  Pertinent evidence in VBMS/Virtual VA must be made available to and reviewed by the examiner.  

The examiner(s) must interview the Veteran as to his education, training, and work history.  The examiner(s) must also provide opinions as to the functional impairment caused by his service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  Service connection is in effect for lumbar osteoarthritis; degenerative joint disease (DJD) and degenerative disc disease of the cervical spine; residuals of a fractured left pelvis with dislocation and DJD of the left hip; DJD of both knees; traumatic brain injury; tinnitus; and multiple disabilities currently rated noncompensably.

7.  Review the VBMS/Virtual VA records to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


